Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant has elected group I claims 1-5 in the election of 12/1/2022. Group II and III claims 6-26 are withdrawn as being directed towards non-elected subject matter.

Claim interpretation:
The optionally language is not a requirement of the claims. Therefore, the claims to E11 absorption peaks are not required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Su)
Adsorption of benzene, toluene, ethylbenzene and p-xylene by NaOCl-oxidized carbon nanotube,s Fengsheng Su, Chungsying Lu∗, Suhkai HU; Colloids and Surfaces A: Physicochem. Eng. Aspects 353 (2010) 83–91  (Su hereafter).
The optionally language in claim 1 is not a requirement of the claims. Therefore, the claims to E11 absorption peaks are not required. 
Su teaches oxidizing carbon nanotubes via NaOCl to form defects (see abstract and 83-91). 
The SU method is O-doping per claim 3. 
Given the substantially identical treatment of the CNTs one of ordinary skill would expect the same physical properties absent a showing to the contrary.    
Su does not specifically recite single walled carbon nanotubes.
Su teaches the catalyst comprises host pore volumes are in the size range of 0.2–0.3 nm. Due to its high surface area, small pore diameter and narrow pore size distribution the as-prepared catalyst appears beneficial to the fabrication of good-quality CNTs (see absorbent section).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide single walled carbon nanotubes in the invention of Su given the recited of less than 1nm size pores of the catalyst , which will dictate the sizing and quality of the CNTs as in Su above; and wherein the diameters would be expected to be provided a sizing that would overlap SWCNT and produce good quality CNTs as desired by Su. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783